The Federal Gas & Fuel Co. operates ip. the city of Columbus. Suit was brought against it by Ray M. Hull before the Utilities Commission for the purpose of compelling the company to extend its lines and to cease from, unlawfully descriminating against him in refusing to make the connections r-equisted. Huh in his petition charged that the Federal Fuei Company was merely an arm, or an agency o* the Ohio Fuel Supply Co., a public utility, that these two companies with two oth' formed the public utility proper. Separate a swers were filed by each of the four defendants companies.
The Utilities Commissio nissued an order which required the Federal Gas & Fuel Co. to install connections as requested by Huh for the purpose of furnishing gas. In bringing this order to the Supreme Court on a petition in error the company contends:
That the Commission in the rendition of the order did not take into consideration the fam that there were four defendants each of who had filed separate answers.
•That the Commission did not have jurisdiction of the case for the Federal Gas & Fuel Co. had ceased to be a public utility from Nov. 10, 1924, that date being the time fixed by it when it would cease furnishing gas to the city of Columbus. Due notice was given to the city of the company’s intention for their franchise then expired.
The outcome of the above intention was that the city brought action in the Franklin Common Pleas to restrain the Federal Gas & Fuel Co. from shutting off their gas supply. A temporary injunction had been granted the city.
That the Public Utilities Commission is an administrative body, and when the franchise of the Federal Fuel Co. expired the Commission had nothing to administer on.
That the Commission’s order affects rights and obligations involved in the pending action in the Common Pleas Court.